Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed 04/26/2022 have been entered. Claims 1-5, 7-8, and 10-20 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-5, 7, and 13-16 are rejected under 35 U.S.C. as being obvious over Assad, in view of Gaither et al., US 20190049260 A1 (herein referred to as Gaither), and further in view of Lui.

	Regarding claim 1, Assad discloses determining whether an autonomous control mode of the autonomous vehicle is active (Paragraph 0049), determining a steering wheel angle bias in response to determining that the autonomous control mode of the autonomous vehicle is active and determining that the autonomous vehicle is operating in steady state conditions (Paragraphs 0049 and 0133, Fig. 11), controlling, via a steering controller of the autonomous vehicle, an electronic power steering system of the autonomous vehicle using the steering wheel angle bias (Paragraphs 0137 and 0184), the autonomous vehicle is driving straight when a command steer angle is zero (Paragraphs 0049 and 0133),  and determining if the vehicle is operating in a steady state condition, wherein the steady state condition comprises the vehicle driving in a straight line and a constant speed (Paragraph 0133 and Fig. 11, desired output is a speed limit), but fails to explicitly disclose that the speed of the vehicle being constant is when the speed varies +/- 10% every five seconds. However, Gaither discloses a 10% upper and lower threshold for a speed limit for speed control of a vehicle (Paragraphs 0048-0050) and Lui discloses a sampling rate of 10 milliseconds, or any time period (Paragraph 0401). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to determine that a constant speed is one where the speed varies +/- 10% every 5 seconds. The motivation to do so would be to ensure that speed variability is minimized as large changes in vehicle speed may produce forces that can alter a vehicle’s steering trajectory. In fact, one could obviously choose an even smaller percent variability with an even smaller sampling window to further refine what constant speed constitutes.

	Regarding claim 2, Assad in view of both Gaither and Lui discloses the limitations of claim 1. Assad further discloses determining a steer command of the electronic power steering system of the autonomous vehicle (Paragraph 0133), measuring a steer angle of the autonomous vehicle to obtain a measured steer angle (Paragraph 0133), the steering wheel angle bias is determined as a function of the steer command and the measured steer angle (Paragraph 0166), receiving a user input via a user interface of the autonomous vehicle (Paragraph 0093), the user input is a selection by a vehicle operator of the autonomous vehicle between an autonomous control mode and a driver-operated mode (Paragraph 0148; driver can select to manually operate vehicle), determining the selection by the vehicle operator of the autonomous vehicle between the autonomous control mode and the driven-operated mode based on the user input (Paragraph 0148; driver can select to manually operate vehicle; control system knows whether vehicle is manually operated or not; if a manual mode is selectable, then one could obviously select an autonomous mode, see MPEP 2144.04(VI)(a)-Reversal of Parts), determining whether the autonomous control mode of the autonomous vehicle is active includes determining that the autonomous control mode is active in response to determining that the user input is the selection of the autonomous control mode by the vehicle operator (Paragraph 0148; driver can select to manually operate vehicle; control system knows whether vehicle is manually operated or not; if a manual mode is selectable, then one could obviously select an autonomous mode, see MPEP 2144.04(VI)(a)-Reversal of Parts), determining whether the autonomous control mode of the autonomous vehicle is active includes determining that the autonomous control mode is not active in response to determining that the user input is the selection of the driver-operated mode by the vehicle operator (Paragraph 0148; driver can select to manually operate vehicle; control system knows whether vehicle is manually operated or not; if a manual mode is selectable, then one could obviously select an autonomous mode, see MPEP 2144.04(VI)(a)-Reversal of Parts), and ending the method in response to determining that the user input is the selection of the driver-operated mode by the vehicle operator (Paragraph 0148; driver can select to manually operate vehicle, if driver operates the vehicle erratically, the operating conditions are not transmitted to the estimator).

	Regarding claim 3, Assad in view of both Gaither and Lui discloses the limitations of claim 2. Assad further discloses the steering wheel angle bias is calculated by subtracting the measured steer angle from the steer command (Paragraph 0166).

	Regarding claim 4, Assad in view of both Gaither and Lui discloses the limitations of claim 3. Assad further discloses the autonomous vehicle includes a sensor, wherein the sensor is an image sensor, the image sensor is a charge-coupled device (Paragraphs 0108 and 0137; CCD camera can be used), the sensor is not a steering angle sensor (Paragraphs 0050 and 0137), and the measured steer angle is determined based on inputs from the sensor (Paragraphs 0050 and 0137).

	Regarding claim 5, Assad in view of both Gaither and Lui discloses the limitations of claim 4. Assad further discloses the steer command is determined based on control inputs from an automated control system of the autonomous vehicle (Fig. 11).

	Regarding claim 7, Assad in view of both Gaither and Lui discloses the limitations of claim 5. Assad further discloses updating and adjusting the steering angle offset (Paragraph 0176), but fails to explicitly disclose determining the steering angle bias every 10 milliseconds. However, Lui discloses a sampling rate of 10 milliseconds, or any time period (Paragraph 0401). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to use a 10-millisecond period between determining a steering angle bias. The motivation to do this would be to use a short period of time between determining the bias as this allows the system to operate in a smooth manner where the steering wheel angle bias is based on current conditions.

	Regarding claim 13, Assad in view of both Gaither and Lui discloses the limitations of claim 1. Assad further discloses storing the steering wheel angle bias to a vehicle control system (Paragraphs 0079 and 0164).

	Regarding claim 14, Assad in view of both Gaither and Lui discloses the limitations of claim 1. Assad further discloses reporting the steering wheel angle bias to a vehicle control system (Paragraphs 0079 and 0164).

Regarding claim 15, the limitations correspond in scope to claim 1 and are similarly rejected using the same rationale as seen above in claim 1. Additionally, Assad also discloses a sensor (Paragraphs 0050 and 0137), the sensor being in communication with the steering controller (Fig. 11), determining a steer angle from the sensor to obtain a measured steer angle (Paragraphs 0050 and 0137), determining a steer command of the vehicle (Paragraph 0133), the steering wheel angle bias is determined as a function of the steer command and the measured steer angle (Paragraph 0166), and determining that the autonomous vehicle control mode is active (Paragraph 0148; driver can select to manually operate vehicle; control system knows whether vehicle is manually operated or not).

Regarding claim 16, the claim limitations are similar to those within claim 3 and are rejected using the same rationale as seen above in claim 3.

5.	Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Assad, in view of both Gaither and Lui, and further in view of Taniguchi, US 10829153 B1, herein referred to as Taniguchi.

	Regarding claim 8, Assad in view of both Gaither and Lui discloses the limitations of claim 7. Assad further discloses using any suitable filter for the steering wheel angle offset (Paragraph 0156), but fails to explicitly disclose using a low frequency filter. However, Taniguchi discloses using a low-pass filter for a turning angle command (Col. 4 lines 47-55). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to include a low-pass filter. The motivation to do so would be to only use steering angle offsets that are obtained during steady state conditions, i.e. little to no turning. This would also discard large steering wheel angle offsets that might comprise a mixture of multiple sources of noise (high speed, high turning angle, etc.) that would give erroneous values. By using conditions near steady state, the actual offsets can be better estimated.

	Regarding claim 10, Assad in view of both Gaither and Lui, and further in view of Taniguchi, discloses the limitations of claim 8. Assad further discloses the steering wheel angle bias being determined in response to the vehicle being in autonomous mode and is in a steady state (Paragraph 0133 and Fig. 11, offset is determined while autonomous vehicle is travelling, meaning the vehicle is autonomous).

	Regarding claim 11, Assad in view of both Gaither and Lui, and further in view of Taniguchi, discloses the limitations of claim 10. Assad further discloses using the steering wheel angle to correct the measured steering wheel angle (Paragraph 0183; calibration can be performed to correct yaw rate which is based on the angle offset).

	Regarding claim 12, Assad in view of both Gaither and Lui, and further in view of Taniguchi, discloses the limitations of claim 11. Assad further discloses the electronic power steering system being controlled using the corrected steering angle (Paragraphs 0137 and 0183).

6.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Assad, in view of both Gaither and Lui, and further in view of Kumano et al., US 10691959 B2, herein referred to as Kumano.

	Regarding claim 17, Assad in view of both Gaither and Lui disclose the limitations of claim 16. Assad further discloses the autonomous vehicle includes a sensor, wherein the sensor is an image sensor (Paragraph 0137), the sensor is not a steering angle sensor (Paragraphs 0050 and 0137), and the measured steer angle is determined based on inputs from the sensor (Paragraphs 0050 and 0137), but fails to explicitly disclose the image sensor being a CMOS. However, Kumano discloses a CMOS sensor to capture images in an imaging region (Col. 4 lines 45-48). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to include a CMOS image sensor. The motivation to do so would be to use another well-known image sensor that has the potential for obtaining higher frame rates. These potentially higher frame rates would allow the system to better capture steering wheel angle biases during a multitude of conditions.

	Regarding claim 18, Assad in view of Gaither, Lui, and Kumano disclose all the limitations of claim 17. Assad further discloses the steer command is determined based on control inputs from an automated control system of the autonomous vehicle (Fig. 11).

7.	Claims 19 and 20 are rejected under 35 U.S.C. as being obvious over Assad and in view of Gaither, Lui, Kumano, and Taniguchi.

	Regarding claim 19, Assad in view of Gaither, Lui, and Kumano disclose all the limitations of claim 18. Assad further discloses updating and adjusting the steering angle offset (Paragraph 0176), using any suitable filter for the steering wheel angle offset (Paragraph 0156), the steering wheel angle bias being determined in response to the vehicle being in autonomous mode and is in a steady state (Paragraph 0133 and Fig. 11, offset is determined while autonomous vehicle is travelling, meaning the vehicle is autonomous), using the steering wheel angle to correct the measured steering wheel angle (Paragraph 0183; calibration can be performed to correct yaw rate which is based on the angle offset), the electronic power steering system being controlled using the corrected steering angle (Paragraphs 0137 and 0183), storing the steering wheel angle bias to a vehicle control system (Paragraphs 0079 and 0164), and reporting the steering wheel angle bias to a vehicle control system (Paragraphs 0079 and 0164).
However, Assad fails to explicitly disclose determining the steering angle bias every 10 milliseconds. However, Lui discloses a sampling rate of 10 milliseconds, or any time period (Paragraph 0401). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to use a 10-millisecond period between determining a steering angle bias. The motivation to do this would be to use a short period of time between determining the bias as this allows the system to operate in a smooth manner where the steering wheel angle bias is based on current conditions.
	Further, Assad fails to explicitly disclose using a low frequency filter. However, Taniguchi discloses using a low-pass filter for a turning angle command (Col. 4 lines 47-55). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to include a low-pass filter. The motivation to do so would be to only use steering angle offsets that are obtained during steady state conditions, i.e. little to no turning. This would also discard large steering wheel angle offsets that might comprise a mixture of multiple sources of noise (high speed, high turning angle, etc.) that would give erroneous values. By using conditions near steady state, the actual offsets can be better estimated.

	Regarding claim 20, Assad discloses a body (Fig. 1), a plurality of wheels coupled to the body (Fig. 1), an autonomous control system to control movements of the vehicle (Fig. 1), an electronic power steering system coupled to at least one of the plurality of wheels (Paragraph 0137), a sensor chosen from at least one of a yaw rate sensor and an image sensor (Paragraphs 0050 and 0137), the system does not include a steering wheel angle sensor (Paragraphs 0050 and 0137), determine whether an autonomous control mode of the vehicle is active (Paragraph 0049), determine a steering wheel angle bias in response to determining that the autonomous mode is active (Paragraph 0049), control the power steering system using the steering wheel angle bias (Paragraphs 0137 and 0183), determine a steer command of the power steering system of the vehicle (Paragraph 0133), determine a steer angle of the vehicle based on signals from the sensor (Paragraph 0133), the steering wheel angle bias is determined as a function of the steer command and the measured steering angle (Paragraph 0166), the steering wheel angle bias is calculated by subtracting the measured steer angle from the steer command (Paragraph 0166), determine the steer command based on control inputs (Fig. 11), filter the steering wheel angle bias to obtain a filtered steering wheel angle bias using at least one chosen from a moving average filter and a low frequency filter (Paragraph 0164), determine whether the vehicle is in a steady state wherein the steady state is the vehicle travelling straight at a constant speed (Paragraph 0133 and Fig. 11), determine the steering wheel angle bias in response to the autonomous mode being active and the vehicle being in a steady state (Paragraph 0133 and Fig. 11), use the steering angle wheel bias to correct the measured angle to obtain a corrected angle (Paragraph 0183), control the power steering system using the corrected angle (Paragraphs 0137 and 0183), store the steering wheel angle bias on an engine control unit (Paragraphs 0079 and 0164), and reporting the steering wheel angle bias to a stability control system (Paragraphs 0079 and 0164).
	However, Assad fails to explicitly disclose the image sensor being a CMOS. However, Kumano discloses a CMOS sensor to capture images in an imaging region (Col. 4 lines 45-48). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to include a CMOS image sensor. The motivation to do so would be to use another well-known image sensor that has the potential for obtaining higher frame rates. These potentially higher frame rates would allow the system to better capture steering wheel angle biases during a multitude of conditions.
	Further, Assad fails to explicitly disclose that the speed of the vehicle being constant is when the speed varies +/- 10% every five seconds. However, Gaither discloses a 10% upper and lower threshold for a speed limit for speed control of a vehicle (Paragraphs 0048-0050) and Lui discloses a sampling rate of 10 milliseconds, or any time period (Paragraph 0401). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to determine that a constant speed is one where the speed varies +/- 10% every 5 seconds. The motivation to do so would be to ensure that speed variability is minimized as large changes in vehicle speed may produce forces that can alter a vehicle’s steering trajectory. In fact, one could obviously choose an even smaller percent variability with an even smaller sampling window to further refine what constant speed constitutes.
	Further, Assad fails to explicitly disclose determining the steering angle bias every 10 milliseconds. However, Lui discloses a sampling rate of 10 milliseconds, or any time period (Paragraph 0401). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to use a 10-millisecond period between determining a steering angle bias. The motivation to do this would be to use a short period of time between determining the bias as this allows the system to operate in a smooth manner where the steering wheel angle bias is based on current conditions.
	Further, Assad fails to explicitly disclose using a low frequency filter. However, Taniguchi discloses using a low-pass filter for a turning angle command (Col. 4 lines 47-55). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Assad to include a low-pass filter. The motivation to do so would be to only use steering angle offsets that are obtained during steady state conditions, i.e. little to no turning. This would also discard large steering wheel angle offsets that might comprise a mixture of multiple sources of noise (high speed, high turning angle, etc.) that would give erroneous values. By using conditions near steady state, the actual offsets can be better estimated.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160280267 A1 by Lavoie et al. is relevant to the current application because Lavoie discloses steering control for autonomous vehicles while using a hitch, and uses a yaw rate sensor.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664